UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. MobileBits Holdings Corporation (Exact name of registrant as specified in its charter) Nevada 000-156062 26-3033276 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employee Identification No.) 1990 Main Street, Suite 750 Sarasota, Florida 34236 (Address of principal executive offices) (941) 309-5356 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock. As of September 14, 2011, the Company had 27,184,416 shares of common stock issued and outstanding. MobileBits Holdings Corporation FORM 10-Q July 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 1 Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and Reserved ) 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements MobileBits Holdings Corporation (A Development Stage Company) Consolidated Financial Statements July 31, 2011 (Unaudited) CONTENTS Page(s) Consolidated Financial Statements: Consolidated Balance Sheets - As of July 31, 2011 and October 31, 2010 (Unaudited) 4 Consolidated Statements of Operations -For the three and nine months ended July 31, 2011 and 2010, and for the period from July 22, 2008 (Inception) to July 31, 2011 (Unaudited) 5 Consolidated Statements of Cash Flows -For the nine months ended July 31, 2011 and 2010, and for the period from July 22, 2008 (Inception) to July 31, 2011 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7-11 3 MobileBits Holdings Corporation (A Development Stage Company) Consolidated Balance Sheets (Unaudited) July 31, October 31, ASSETS Current assets: Cash $ $ Prepaid expenses Total current assets Website, net of accumulated depreciation of $7,284 and $3,921, respectively TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses - related party Stock payable - Total current liabilities Commitments and contingencies - - Stockholders' equity (deficit): Preferred stock, $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized; 27,184,416 and 21,559,041 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanyingnotes to unaudited consolidated financial statements. 4 MobileBits Holdings Corporation (A Development Stage Company) Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended For the Period from July 22, 2008 (Inception) to July 31, July 31, July 31, Revenues $ - $ - $ - $ - $ - Operating Expenses: General and administrative Depreciation Total Operating Expenses Net loss $ ) $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted See accompanying notes to unaudited consolidated financial statements. 5 MobileBits Holdings Corporation (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) For the Period from For the Nine Months Ended July 31, July 22, 2008 (Inception) to July 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Depreciation Changes in operating assets and liabilities: Prepaid expenses ) ) Accounts payableand accruedliabilities ) Accounts payableand accrued liabilitiesrelated party ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Payment for Website and database - ) ) Net cash used in investing activities - ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of loans - related party - ) - Proceeds from advances - related party - - Proceeds from issuance of common stock Commissions paid on common stock sales – related party ) - ) Proceeds received from stock payable - - Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period - Cash at end of period $ $ $ SUPPLEMENTAL DISCLOSURES OF CASHFLOW INFORMATION Cash paid for: Interest $ - $ - $ - Income taxes $ - $ - $ - NON CASHINVESTING AND FINANCING ACTIVITIES Common shares issued for stock payable $ $ - $ Commissions due on common stock sales - related party $ $ - $ Debt forgiveness - related party $ - $ $ Cancellation of shares $ - $ $ See accompanying notes to unaudited consolidated financial statements. 6 MobileBits Holdings Corporation (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – BASIS OF PRESENTATION AND NATURE OF OPERATIONS The accompanying unaudited interim consolidated financial statements of MobileBits Holdings Corporation (the “Company”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. In management's opinion, all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation.The interim results for the period ended July 31, 2011 are not necessarily indicative of results for the full fiscal year. The unaudited interim consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and footnotes, which are included as part of the Company’s Form 10-K for the year ended October 31, 2010. The Company intends to become a global technology company focused on providing answers and highly targeted advertising through an automated answer engine via web and mobile smart-phone applications.The Company will offer a wide range of answers on a broad scope of web-based content. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Development Stage The Company's financial statements are presented as those of a development stage enterprise. Activities during the development stage primarily include equity-based financing and further implementation of the business plan. The Company has not generated any revenues since inception. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the financial statements, which management considered in formulating its estimate could change in the near term due to one or more future confirming events. Accordingly, the actual results could differ significantly from estimates. Significant estimates include a 100% valuation allowance for deferred taxes due to the Company’s continuing and expected future losses and assumptions and estimates for the valuation for share-based compensation arrangements. 7 Principles of Consolidation The consolidated financial statements include the Company’s accounts and those of the Company’s wholly owned subsidiary. All significant intercompany accounts and transactions have been eliminated. Reclassifications Certain amounts for prior periods have been reclassified to conform to the current period presentation. Fair Value of Financial Instruments The carrying amounts of the Company’s short-term financial instruments, including the Company’s current assets and current liabilities, approximate fair value due to the relatively short period to maturity for these instruments. Website and Database Website development and the purchase of database information tools are recorded at cost and amortized on the straight-line method over their estimated useful lives.Expenditures for normal maintenance are charged to expense as incurred. Income Taxes The Company is a taxable entity and recognizes deferred tax assets and liabilities for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to be in effect when the temporary differences reverse. The effect on the deferred tax assets and liabilities of a change in tax rates is recognized in income in the year that includes the enactment date of the rate change. A valuation allowance is used to reduce deferred tax assets to the amount that is more likely than not to be realized. Interest and penalties associated with income taxes are included in selling, general and administrative expense. The Company follows ASC Topic 740 “Accounting for Uncertainty in Income Taxes” which prescribes a comprehensive model of how a company should recognize, measure, present, and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return.ASC 740 states that a tax benefit from an uncertain position may be recognized if it is "more likely than not" that the position is sustainable, based upon its technical merits. The tax benefit of a qualifying position is the largest amount of tax benefit that is greater than 50 percent likely of being realized upon ultimate settlement with a taxing authority having full knowledge of all relevant information. As of July 31, 2011, the Company had not recorded any tax benefits from uncertain tax positions. Earnings per Share Basic earnings per share (“EPS”) is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to all dilutive potential of shares of common stock outstanding during the period including stock options or warrants, using the treasury stock method (by using the average stock price for the period to determine the number of shares assumed to be purchased from the exercise of stock options or warrants), and convertible debt or convertible preferred stock, using the if-converted method. EPS excludes all potential dilutive shares of common stock if their effect is anti-dilutive.For the nine months ended July 31, 2011 and 2010, the Company excluded common stock warrants of 2,379,016 and 1,416,667, respectively, since they have anti-dilutive effect on the earnings per share. 8 Share-Based Payments The Company follows the Accounting Standards Codification ASC 718 - Compensation - Stock Compensation. In accordance with ASC 718, the Company estimates the fair value of each stock option award at the grant date by using the Black-Scholes option pricing model and common shares based on the last quoted market price of the Company’s common stock on the date of the share grant. The fair value determined represents the cost for the award and is recognized over the vesting period during which an employee is required to provide service in exchange for the award. As share-based compensation expense is recognized based on awards ultimately expected to vest, the Company reduces the expense for estimated forfeitures based on historical forfeiture rates. Previously recognized compensation costs may be adjusted to reflect the actual forfeiture rate for the entire award at the end of the vesting period. Excess tax benefits, as defined in ASC 718, if any, are recognized as an addition to paid-in capital. Subsequent Events The Company has evaluated all transactions through the financial statement issuance date for subsequent event disclosure consideration and no material subsequent events were noted. Recent Accounting Pronouncements MobileBits does not expect that any recently issued accounting pronouncements will have a significant impact on the results of operations, financial position, or cash flows of the Company. NOTE 3 – GOING CONCERN As reflected in the accompanying financial statements, the Company has a net loss of $1,611,909 and net cash used in operations of $1,540,543 for the nine months ended July 31, 2011; and an accumulated deficit of $3,721,696 at July 31, 2011.In addition, the Company is in the development stage and has not yet generated any revenues.These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. The ability of the Company to continue its operations is dependent on the successful execution of management's plans, which include the expectation of raising debt or equity based capital, with some additional funding from other traditional financing sources, including term notes, until such time that funds provided by operations are sufficient to fund working capital requirements.The Company may need to issue additional equity and incur additional liabilities with related parties to sustain the Company’s existence although no commitments for funding have been made and no assurance can be made that such commitments will be available. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of assets or the classification of liabilities that might be necessary should the Company be unable to continue as a going concern. In response to these factors, management has taken, or plans to take, the following actions: ● raised $2.6 million for the nine months ended July 31, 2011, ● seeking additional third party debt and/or equity financing; and ● continues with the implementation of the business plan, which may include merging with an operating entity. 9 NOTE 4 – RELATED PARTYTRANSACTIONS As of May 1, 2010, the Company entered into an employment agreement with Walter Kostiuk. In conjunction with the agreement, Mr. Kostiuk was issued options that consist of the right to purchase 1,000,000 shares of the Company’s common stock.The right to purchase such stock is nontransferable and vests in equal thirds on each one (1) year anniversary of the grant date over a three (3) year period commencing on the May 1, 2010.The options shall have a term of ten (10) years and the exercise price of the options is $1.00 per common share.The options had a fair value of $989,376, of which $164,896 was expensed during the fiscal year ended October 31, 2010 and $247,344 was expensed during the nine months ended July 31, 2011. The remaining unamortized balance of $577,136 will be expensed over the next 21 months. The Company also expensed $180,000 in wages and $13,500 in automobile expense in connection with Mr. Kostiuk’s employment agreement for the nine months ended July 31, 2011 compared to $180,000 in consulting fees and $0 in automobile expense for the six months ended July 31, 2010. Under the employment agreement with the Company, Mr. Kostiuk is entitled to compensation of 10% of all funds raised.The Company incurred offering costs in the amount of $264,168 payable to Mr. Kostiuk for the nine months ended July 31, 2011 and recorded the offering costs as a reduction to additional paid in capital.As of July 31, 2011, $105,489 of the $264,168 remained unpaid and recorded as accrued expenses – related party.Total cash payments for offering costs during the nine months ended July 31, 2011 were $198,779 of which $40,100 was for offering costs accrued as of October 31, 2010 and the remaining $158,679 was for offering costs incurred during the nine months ended July 31,2011.The costs are calculated as commissions for 10% of all funds raised via stock sales for the nine months ended July 31, 2011. As of May 1, 2011, the Company entered into an employment agreement with Andrea Kostiuk.In conjunction with the agreement, Ms. Kostiuk was issued options that consist of the right to purchase 250,000 shares of the Company’s common stock.The right to purchase such stock is nontransferable and vests in equal thirds on each one (1) year anniversary of the grant date over a three (3) year period commencing on the May 1, 2011.The options shall have a term of ten (10) years and the exercise price of the options is $1.02 per common share.The options had a fair value of $254,601, of which $21,217 was expensed during the nine months ended July 31, 2011, the remaining unamortized balance of $233,384 will be expensed over the next 33 months.The option was valued using the Black-Scholes option-pricing model and the following parameters: (1) 3.31% risk-free discount rate, (2) expected volatility of 190.11%, (3) $0 expected dividends, (4) an expected term of 10 years based on term of the option, and (5) a stock price on the measurement date of $1.02. On June 14, 2011, the Company also issued options that consist of the right to purchase 250,000 shares of the Company’s common stock to Andrea Kostiuk.The right to purchase such stock is nontransferable and vests in equal thirds on each one (1) year anniversary of the grant date over a sixteen and a half month period commencing on the June 14, 2011.The options shall have a term of 5.39 years and the exercise price of the options is $0.51 per common share.The options had a fair value of $242,942, of which $22,086 was expensed during the nine months ended July 31, 2011. The remaining unamortized balance of $220,856 will be expensed over the next fifteen months.The option was valued using the Black-Scholes option-pricing model and the following parameters: (1) 1.70% risk-free discount rate, (2) expected volatility of 215.68%, (3) $0 expected dividends, (4) an expected term of 5.39 years based on term of the option, and (5) a stock price on the measurement date of $0.98. 10 NOTE 5 – STOCK OPTION ACTIVITIES The following is a summary of stock option activities for the nine months ended July 31, 2011: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (in years) Aggregate Intrinsic Value Outstanding, October 31, 2010 $ Granted - Exercised - - Forfeited ) - Expired - - Outstanding, July 31, 2011 $ $ Exercisable, July 31, 2011 $ $ The above 1,170,681 options were valued using the Black-Scholes option-pricing model and the following parameters: (1) 0.38% to 3.69% risk-free discount rate, (2) expected volatility of 157.47% to 214.57%, (3) $0 expected dividends, and (4) an expected term of 1 to 10 years for each grant based on the term of the options. The following is a summary of outstanding stock options at July 31, 2011: Number of Common Stock Equivalents Expiration Date Remaining Contracted Life (Years) Exercise Price Weighted Average Remaining Contracted Life (Years) 21-Jan-15 $ 21-Jan-15 $ 21-Jan-15 $ 21-Jan-15 $ 21-Jan-15 $ 30-Apr-20 $ 01-Nov-16 01-Nov-16 $ 30-Apr-21 27-Jun-16 $ All options issued and outstanding are being amortized over their respective vesting periods.The unrecognized compensation expense at July 31, 2011 was $720,630. NOTE 6 – STOCKHOLDERS’ EQUITY (DEFICIT) The Company recorded amortization of share-based compensation of $437,772 for the nine months ended July 31, 2011 for the options granted during the nine months ended July 31, 2011 and prior to October 31, 2010. During the nine months ended July 31, 2011, the Company received net proceeds of $2,641,688 from various investors for the sale of 5,283,375 shares of its common stock. In accordance with Mr. Kostiuk’s employment agreement, the Company incurred $264,168 of offering costs due to Mr. Kostiuk for 10% of all funds raised via stock sales from November 1, 2010 through July 31, 2011. The $264,168 was recorded as offering costs and as a reduction to additional paid in capital. As of July 31, 2011, there was a balance due of $105,489 payable to Mr. Kostiuk for commissions earned. During the nine months ended July 31, 2010, the Company issued 596,667 shares of common stock for $225,000. During the ninemonths ended July 31, 2010, the Companyrecorded amortization of share-based compensation of $266,587 relating to option grants. During the nine months ended July 31, 2010, the Company received $122,500 from various investors for 245,000 shares of its common stock. The stock has not been issued, and therefore, the funds received are recorded as a stock payable on the balance sheet. 11 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Plan of Operation Bellmore Corporation (“BC”) was incorporated in the State of Nevada on July 22, 2008. On January 25, 2010, BC changed its name to MobileBits Holdings Corporation (“the Company” or “MB”). The Company entered into a Share Exchange Agreement, dated March 12, 2010 (the “ Share Exchange Agreement”) between MB, MobileBits Corporation (“MBC”) and the shareholders of MobileBits Corporation (the “MBC Shareholders”) pursuant to which we acquired MB, an early stage software development firm targeting its software at the mobile search market. Walter Kostiuk owned a majority interest in both MB and MBC. The transaction closed on March 12, 2010 and we acquired 100% of the outstanding shares of common stock of MBC (the “MBC Stock”) from the MBC shareholders. In exchange for the MBC common stock and $275,000, MB issued 18,752,377 shares of common stock to the MBC shareholders, which represented approximately 87.9% of MB’s issued and outstanding common stock. Concurrently, pursuant to the terms of the Share Exchange Agreement, Walter Kostiuk, the principal shareholder of the Company, cancelled a total of 14,000,000 shares of common stock. Upon Closing, MBC became a 100% wholly-owned subsidiary of the Company. The $275,000 was recorded as merger costs as a component of general and administrative expense. Since the merger was between entities under common control, the merger was accounted for similar to a pooling of interests whereby the assets and liabilities of MBC were recorded at historical cost. On March 16, 2010, concurrently with the merger, our Board of Directors authorized a 7-for-1 forward split of our common stock, par value $0.001 per share, in the form of a stock dividend which was paid on the same date, to holders of record on that date. All share and per share numbers have been adjusted to give effect to the stock split unless otherwise stated. Over the next twelve months, we intend to build our business plan and enter into strategic partnership agreements to develop our technology and obtain users that will utilize our technology. We will require an additional $5,000,000 and plan to accomplish this goal by raising debt or equity based capital. If we acquire other companies with revenues, our dependency on new funding could be reduced. Subsequent Events On June 23, 2011, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with MB Pringo Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary of the Company (“Merger Sub”), and Pringo, Inc., a Delaware corporation (“Pringo”), providing for themerger of Pringowith the Company.Subject to the terms and conditions of the Merger Agreement, which has been approved by the boards of directors of the respective parties, Pringo will be merged with and into Merger Sub (the “Merger”), with Pringo surviving the Merger as a wholly owned subsidiary of the Company. On August 12, 2011, the Company filed a Preliminary Information Statement on Schedule 14C with the Securities and Exchange Commission.The purpose of the Schedule 14C was tonotify the stockholders of the Company that on or about June 22, 2011, the Company received written consents in lieu of a meeting of stockholders from holders of 16,666,684 shares of voting securities representing approximately 63.27% of the 26,625,146 shares of the total issued and outstanding shares of voting stock of the Company to (i) authorize the Company’s Board of Directors to approve the Company entering into the Merger Agreement, and (ii)amend the Company’s Articles of Incorporation in the State of Nevada to increase the maximum number of shares of stock that Parent shall be authorized to have outstanding at any time to two hundred fifty million (250,000,000) shares of par value $0.001 common stock.The Company expects to file a Definitive Schedule 14C with the SEC with respect to the Merger and share increase, and mail such document to all shareholders in September 2011. Results of Operation For the period from inception through July 31, 2011, we had no revenue. Expenses for the period from July 22, 2008 (inception) to July 31, 2011 totaled $3,721,696, resulting in an inception to date loss of $3,721,696. 12 Three Months Ended July 31, 2011 compared to the Three Months Ended July 31, 2010 General and Administration Expenses Our total general and administration expenses were $582,230 for the three months ended July 31, 2011 compared to $439,594 for the three months ended July 31, 2010. The $142,636 increase is primarily due to an increase in consulting fees of which $248,549 was amortization of stock options. Depreciation Depreciation was $1,121 for the three months ended July 31, 2011 compared to $1,211 for the three months ended July 31, 2010. Nine Months Ended July 31, 2011 compared to the Nine Months Ended July 31, 2010 General and Administration Expenses Our total general and administration expenses were $1,608,546 for the nine months ended July 31, 2011 compared to $1,306,641 for the nine months ended July 31, 2010. The $301,905 increase is primarily due to an increase in consulting fees, of which $437,772 was amortization of stock options, partially offset by a decrease in merger costs in the amount of $275,000. Depreciation Depreciation was $3,363 for the nine months ended July 31, 2011 compared to $2,526 for the nine months ended July 31, 2010.The increase is due to the amortization of our website and database purchases and the timing of those purchases. Liquidity and Capital Resources As ofJuly 31, 2011, we had $966,661available in cash as compared to $64,295 as of October 31, 2010.The increase in cash is primarily due to the proceeds of $2,641,688 from the sale of common stock during the nine months ended July 31, 2011. The Company is in the development stage and has not yet generated any revenues and has an accumulated deficit at July 31, 2011 of $3,721,696.These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. The ability of the Company to continue its operations is dependent on the successful execution of management's plans, which include the expectation of raising debt or equity based capital, with some additional funding from other traditional financing sources, including term notes, until such time that funds provided by operations are sufficient to fund working capital requirements.The Company may need to incur additional liabilities with related parties to sustain the Company’s existence. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. 13 In response to these factors, management has taken, or plans to take, the following actions: ● Raised $2.6 million for the nine months ended July 31, 2011 ● seek additional third party debt and/or equity financing; and ● continues with the implementation of the business plan, which may include merging with an operating entity. The use of proceeds from our unregistered common share sales that occurred for the fiscal years ending October 2009 and 2010 and the nine months ended July 31, 2011 has been used for, and will continue to be used for, offering expenses, professional fees, advertising/marketing, and working capital. We have raised approximately $3.4 million in net proceeds from inception to date from our offerings. We have expended the majority of our capital raised to date for merger costs and consulting fees for company management and product development. We are currently seeking funding for our plan of operations. We intend to raise a minimum of $5,000,000 in order to continue our marketing plan, build a customer base and generate revenue.To achieve our goals, a large portion of the funds raised will be invested in advertising, marketing, and travel expenses. Our success is contingent upon having enough capital to build enough customers to support the business. We expect to raise additional funds within the next 6-8 months. A private placement is the most likely scenario for the Company to achieve success in raising additional funds for its operations. Cash flows from operating activities Cash used in operating activities for the nine months ended July 31, 2011 and 2010 was $1,540,543 and $727,366, respectively. The increase is due to our increased business expenses for general and administrative activities, which resulted in higher losses from operations. Cash flows from investing activities Cash used in investing activities for the nine months ended July 31, 2011 and 2010 was $0 and $9,200, respectively.We did not spend money on additional expenditures, such as the website and database, during the nine months ended July 31, 2011. Cash flows from financing activities Cash provided by financing activities for the nine months ended July 31, 2011 and 2010 was $2,422,909 and $346,799, respectively. The majority of cash provided by financing for both periods were due to us completing the private placements. Critical Accounting Policies Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the financial statements, which management considered in formulating its estimate could change in the near term due to one or more future confirming events. Accordingly, the actual results could differ significantly from estimates. A significant estimate included a 100% valuation allowance for deferred taxes due to the Company’s continuing and expected future losses.The Company also makes significant assumptions and estimates for the valuation for share-based compensation arrangements. 14 Share-Based Payments The Company follows the Accounting Standards Codification ASC 718 - Compensation - Stock Compensation. In accordance with ASC 718, the Company estimates the fair value of each stock option award at the grant date by using the Black-Scholes option pricing model and common shares based on the last quoted market price of the Company’s common stock on the date of the share grant. The fair value determined represents the cost for the award and is recognized over the vesting period during which an employee is required to provide service in exchange for the award. As share-based compensation expense is recognized based on awards ultimately expected to vest, the Company reduces the expense for estimated forfeitures based on historical forfeiture rates. Previously recognized compensation costs may be adjusted to reflect the actual forfeiture rate for the entire award at the end of the vesting period. Excess tax benefits, as defined in ASC 718, if any, are recognized as an addition to paid-in capital. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Smaller reporting companies are not required to provide this information. ITEM 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures a) Disclosure controls and procedures. Pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (“Exchange Act”), the Company carried out an evaluation, with the participation of the Company’s management, including the Company’s Chief Executive Officer (“CEO”)and Chief Financial Officer (“CFO”) (the Company’s principal financial and accounting officer), of the effectiveness of the Company’s disclosure controls and procedures (as defined under Rule 13a-15(e) under the Exchange Act) as of the end of the period covered by this report. Based upon that evaluation, the
